Citation Nr: 0028911	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and brother


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had recognized military duty during intervals 
from December 1941 to June 1946.  He was in a beleaguered 
status from December 1941 to April 1942, a prisoner of war 
(POW) of the Japanese government from April to October 1942, 
a recognized guerilla from January to November 1945 and had 
regular Philippine Army Service from November 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.

In July 1998, the Board denied the claims of service 
connection for ischemic heart disease, peripheral neuropathy 
of the upper and lower extremities, the residuals of a 
shrapnel wound of the right hand, post-traumatic arthritis, 
degenerative arthritis of the cervical, dorsal, and lumbar 
spine, intestinal problems, and an increased evaluation for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
timely appeal to the United States Court of Veterans Claims 
(Court).  

In April 2000, the Court noted that in the appellant's motion 
for remand he had specifically stated that he is only 
appealing the Board's decision with respect to the denial of 
an increased disability rating for PTSD.  Therefore, the 
Court found that the appellant had abandoned his appeal 
regarding the six service connection claims enumerated above.  
See Bucklinger v. Brown, 5 Vet. App. 435 (1993).  
Consequently, the Board's decision with regard to those 
claims is final.  No service connection claim is before the 
VA at this time.  In April 2000, the Court vacated the 
Board's decision with regard to the PTSD issue.  





REMAND

The Court noted that with respect to the claim for an 
increased disability rating for PTSD, the appellant had 
argued that the Board's decision erroneously relied on an 
inadequate medical examination.  He contended that the Board 
erred by relying on an April 1997 examination "which was not 
adequate for rating purposes because it was not conducted in 
conjunction with a review of the VA claims file."  In 
addition, he alleged that the April 1997 examination was also 
defective because "the examiner and the [a]ppellant both 
experienced difficulty in understanding each other" since 
English is not the appellant's primary language.  The 
appellant stated that "the Board may wish to consider that 
if a reexamination is conducted an appropriate translator be 
present if one is reasonably available."

In response, the VA General Counsel stated that he "agrees 
with [a]ppellant's Motion for Remand, except to the extent 
that it may be read as requiring rather than permitting the 
Board to order another medical examination."  Upon a review 
of the record on appeal and the pleadings of the parties, the 
Court accepted the VA General Counsel's concession of error 
regarding the denial of an increased disability rating for 
PTSD. 

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999.

2.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers who may posses 
additional records pertinent to his PTSD 
claim.  After securing any necessary 
authorization for the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  If available, the RO should obtain 
for the veteran a person who can 
translate his native language, Pagalog, 
to the examiner during the examination 
below.
 
4.  The veteran should be examined to 
determine the nature and extent of his 
service-connected PTSD.  The examiner, in 
conjunction with the examination, must 
review the claims folder or the pertinent 
medical records contained therein, as 
well as the Board's decision of July 
1998.  The purpose of this evaluation is 
to determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning score for each 
psychiatric disorder diagnosed which is 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed. 1994).  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  
The physician should comment upon the 
degree to which the medical opinions are 
based upon objective findings and 
documented aspects of the record as 
opposed to the subjective reporting by 
the claimant or on behalf of the 
claimant.  If the credibility of the 
statements of current symptoms and 
history by or on behalf of the claimant 
is the foundation for those opinions, it 
should be noted.

In this report, the psychiatrist should 
identify with particularity the frequency 
and severity of all findings, as well as 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

5.  The RO should review the medical report 
to determine if it meets the requirements of 
paragraph 4.  If not, the report should be 
returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).

6.  The RO should thereafter review the 
claim with consideration of the rating 
criteria for PTSD in effect before and 
after November 7, 1996.  If credibility 
is a matter raised by the record, the RO 
should address it.   The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



